Citation Nr: 0821689	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound residuals, left chest region, with fracture of 8th rib, 
multiple retained foreign bodies, pain, and limitation of 
motion of the left shoulder, currently rated as 30 percent 
disabling.

2.  Entitlement to a compensable rating for a laparotomy scar 
of the left upper quadrant of the abdomen.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from August 1965 to April 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.

The Board also observes that as part of a VA Form 1-646, the 
veteran's representative raised the issue of entitlement to a 
separate rating for degenerative joint disease of the left 
shoulder.  The representative also sought a separate rating 
for the entry-site scar, relating to the veteran's service-
connected shell fragment wound residuals.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran is left handed.

2.  Shell fragment wound residuals, left chest region, with 
fracture of 8th rib, multiple retained foreign bodies, pain, 
and limitation of motion of the left shoulder involving 
Muscle Group II, cause mild, intermittent episodes of 
discomfort with no more than slight loss of left shoulder 
strength and motion but no other chronic functional 
limitations.

3.  The veteran's shell fragment wound residuals of the left 
chest region are manifested by no more than moderately severe 
disability to Muscle Group II.

4.  The veteran's laparotomy scar of the left upper quadrant 
of the abdomen does not cover an area exceeding six square 
inches, it is not superficial and unstable, or superficial 
and painful; and it does not cause limitation of motion of 
the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for shell fragment wound residuals, left chest 
region, with fracture of 8th rib, multiple retained foreign 
bodies, pain, and limitation of motion of the left shoulder, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.56, 
4.71, 4.73, 4.97, Diagnostic Code (Code) 5302 (2007).

2.  The criteria for a compensable evaluation a laparotomy 
scar of the left upper quadrant of the abdomen, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.31, 4.118, Codes 7801, 7802, 7803, 7804, 
7805.


Preliminary Matters

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  VA notified the veteran 
in April 2004 correspondence and a July 2005 statement of the 
case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The SOC 
informed the veteran of the specific rating criteria which 
would provide a basis for increased ratings regarding his 
service-connected disorders.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  March 2006 correspondence 
provided adequate notice of how effective dates are assigned. 
 The March 2006 correspondence also informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claims were subsequently readjudicated in a November 2006 
supplemental SOC (SSOC).   While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

Factual Background

The veteran essentially contends that the disability ratings 
currently assigned for two of his service-connected 
disabilities do not reflect the current level of disability.  
See VA Form 1-646 dated in March 2007.

Upon receipt of the veteran's original April 1969 claim for 
injuries of the left chest (shell fragments) and left 
shoulder, he underwent VA X-ray examination.  This occurred 
in April 1969, within days of his service separation.  Dorsal 
spine findings included numerous small metallic foreign 
bodies embedded in the soft tissues of the back just to the 
left of D-9 and D-10.  A little irregularity, thought to be 
an old fracture of the posterior portion of the left 9th rib, 
was noted.  An additional tiny foreign body adjacent to the 
left 10th rib near the mid axillary line was also discerned.  
Left shoulder examination was negative.  

The Board here notes that the veteran's service medical 
records include a March 1969 release from active duty 
examination report which notes that the veteran incurred a 
left chest missile wound in June 1968.  He was noted to 
complain of continuing pain and paresthesias of the left 
shoulder and left upper extremity, not considered disabling.  
A July 1968 clinical record narrative summary indicates that 
the veteran sustained a missile wound to the posterior chest.  
The wound was debrided and left open.  Due to left upper 
quadrant abdominal pain, the veteran underwent exploratory 
laparotomy.  Findings were normal.  A fracture of the 8th rib 
was present on the chest X-ray.  Postoperatively, the veteran 
complained of severe back pain and chest pain.  A September 
1968 sick call treatment record noted complaints of back pain 
from a previous wound.  


The report of a May 1969 VA general medical examination shows 
that the veteran was wounded by mortar attack in Vietnam.  He 
complained of back pain, especially near his left shoulder.  
Examination showed a two by 3/4 inch depressed scar in the mid-
back area.  It was noted to be slightly attached to deep 
intercostal fibers.  A moderate loss of soft tissue was 
observed.  A healed 8 by 5/8 inch laparotomy scar was also 
noted.  Left shoulder overhead abduction was to 160 degrees, 
and forward elevation was also to 160 degrees.  The diagnoses 
included shell fragment wound, posterior chest, with 
residuals including retained foreign body, soft tissues, left 
shoulder limitation of motion, and local discomfort.  Also 
diagnosed was laparotomy scar, secondary to exploration, 
following injury of chest.  

A RO rating decision dated in June 1969 shows that service 
connection was granted for shell fragment wound residuals, 
posterior left chest with fracture of 8th rib, multiple 
retained foreign bodies, pain, and limitation of motion of 
the left shoulder.  A 30 percent rating was assigned, 
effective from April 3, 1969.  Diagnostic Code (Code) 5302 
was used.  The rating decision also granted service 
connection for a left upper quadrant abdominal laparotomy 
scar.  A noncompensable rating was assigned, also effective 
from April 3, 1969.  Code 7805 was used.  The veteran did not 
appeal this decision.  

The veteran sought increased ratings in March 2004.  See VA 
Form 21-4138.  

The report of a September 2004 VA muscles examination shows 
that the veteran complained of increasing left shoulder pain.  
By history, the veteran was noted to be left handed; his 
service medical records confirm this.  He complained of left 
shoulder stiffness, with no weakness or swelling.  He did not 
complain of heat, redness, instability, or locking.  He did, 
however, complain of fatigability and lack of endurance.  He 
denied losing time from work.  The veteran also mentioned 
that he had no problems with his left upper quadrant 
abdominal scar, other than it got "tight sometimes."  


Examination revealed a curved abdominal scar in the left 
upper quadrant of the abdomen.  It was well healed, not 
tender, and darker than the surrounding skin.  It measured 27 
centimeters (cm). in length and 1 cm. in diameter.  It was 
not attached to the deeper structures, and had not formed a 
keloid.  It did not interfere with function.  The examiner 
added that the scar was stable with no evidence of 
ulceration.  Examination of the ribs elicited some complaints 
of tenderness.  The left shoulder was tender anteriorly, with 
no crepitus, deformity, or swelling.  The veteran could 
abduct his left shoulder from 0 to 160 degrees actively, from 
0 to 165 degrees passively, and from 0 to 167 degrees after 
fatiguing, all with pain.  Left shoulder flexion was shown to 
reveal measurements of 0 to 158 degrees actively, from 0 to 
160 degrees passively, and from 0 to 165 degrees after 
fatiguing, all with pain.  Internal and external rotations of 
the left shoulder were noted to be approximately normal.  The 
examiner commented that there was no decrease in left 
shoulder range of motion or function which was additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  No upper extremity peripheral 
neuropathy was present.  Upper extremity strength was normal.  
Chest X-rays showed no definite rib fractures.  Metallic 
fragments were present overlying the lower thoracic spine at 
T10, the location of the entry wound.  Lungs were clear, and 
the heart was normal.  The supplied diagnoses were as 
follows: status post chronic wounds to the chest, with 
history of rib fractures; unsightly, but not tender scars, 
from the entry wound and the laparotomy scar; old rotator 
cuff injury to the left shoulder with chronic degenerative 
joint disease changes of the left acromioclavicular joint 
(evidence of fracture, dislocation, or radiopaque foreign 
body was not shown); and retained metallic foreign bodies as 
noted on chest X-rays.  

A January 2005 VA physical therapy evaluation showed 
complaints of left shoulder tenderness.  Flexion was to 153 
degrees, and abduction was to 110 degrees.  The physical 
therapist indicated that the veteran exhibited decreased left 
shoulder range of motion and strength (4/5).  Rotator cuff 
involvement was cited.  

A June 2005 VA pain assessment report shows complaints of 
left shoulder pain.  


An August 2006 VA scar examination shows findings of a smooth 
slightly hyperpigmented in color long curving anterior 
abdominal scar measuring 24 cm. in length and 2 cm. wide (at 
its widest point).  The scar was not tender on palpation.  It 
did not adhere to underlying tissue.  It did not cause 
limitation of motion or function, and it did not include 
underlying soft tissue damage.  It was also not ulcerated or 
broken down.  The diagnosis was residual anterior left upper 
quadrant abdominal scar.  

Review of an August 2006 VA orthopedic examination report 
shows that left shoulder examination revealed no deformity.  
It did give way and was unstable.  The shoulder was neither 
weak nor stiff, but it was tender.  Incoordination was 
present.  No episodes of dislocation or subluxation were 
observed, and neither locking nor effusion was present.  
Range of left shoulder motion testing showed abduction 
(active and passive) from 0 to 180 degrees, external rotation 
was from 0 to 90 degrees (active and passive), internal 
rotation was from 0 to 90 degrees (active and passive), and 
forward elevation from 0 to 180 degrees (active and passive).  
Pain was elicited on forward flexion and abduction.  No joint 
ankylosis was present.  Left shoulder degenerative joint 
disease was diagnosed.  The examiner commented that the 
veteran was employed and that his left shoulder disorder did 
not cause him problems either occupationally or with his 
usual daily activities.  

The examiner also commented that the veteran had a history of 
a Muscle Group II injury (posterior latissimus dorsi below 
left scapula).  High velocity missile (shrapnel) was noted to 
have been responsible for the veteran's inservice injury.  
The in-service wound was noted not to concern a through and 
through injury.  The wound was noted not to have been 
infected before healing.  Current symptoms included pain, 
fatigability, and weakness.  

Examination showed only Muscle Group II involvement.  Muscle 
strength was noted to be 5.  No tissue loss was noted.  
Intermuscular scarring in the area of the posterior left 
thorax and anterior left abdomen was observed.  The veteran's 
muscle function was normal in terms of comfort, endurance, 
and strength sufficient to perform activities of daily 
living.  The examiner added that neither residuals of nerve 
or tendon damage was present.  No muscle herniation was 
shown.  No loss of deep fascia or muscle substance was shown.  
No joint motion was limited by muscle disease or injury.  No 
pathology was found relating to the left chest missile wound 
residual.  The supplied diagnoses were residual scar to left 
posterior thorax below left scapula.  

Laws and Regulations

The veteran seeks a disability rating in excess of 30 percent 
for his shell fragment wound residuals, left chest region, 
with fracture of 8th rib, multiple retained foreign bodies, 
pain, and limitation of motion of the left shoulder (Muscle 
Group II).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


The RO evaluated the veteran's service-connected shell 
fragment wound residuals under Code 5302 which addresses 
injuries to Muscle Group II.  This Code provides a zero 
percent evaluation for "slight" muscle disability of either 
the dominant or non-dominant side of the body.  A 20 percent 
evaluation is warranted for "moderate" muscle disability of 
either the dominant or non-dominant side or "moderately 
severe" muscle disability of the non-dominant side.  A 30 
percent is assigned for, as here, "moderately severe" 
muscle disability of the dominant side or "severe" muscle 
disability of the non-dominant side.  A 40 percent rating is 
provided for a "severe" muscle disability of the dominant 
side.  38 C.F.R. § 4.73, Code 5302.  Limitation of motion 
associated with a disability is accounted for under this 
criteria, as set forth at 38 C.F.R. § 4.56(d).  This section 
also defines what constitutes a slight, moderate, moderately 
severe or severe disability.

As the veteran is left-handed, the criteria for the dominant 
upper extremity will apply.

The criteria for the evaluation of a muscle injury are set 
forth in 38 C.F.R. § 4.56.  The criteria consist of the type 
of injury, the history and complaints, and the objective 
findings.  For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).  For muscle 
group injuries in different anatomical regions that do not 
act upon ankylosed joints, each muscle group injury shall be 
rated separately and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f).

A "moderately severe" disability of the muscles anticipates 
a through and through or deep open penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups, indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).

The Rating Schedule also provides a rating of 30 percent 
where major arm motion is limited to midway between the side 
and shoulder level for the major arm.  A rating of 40 percent 
is warranted where the evidence shows limitation of arm 
motion to 25 degrees from the side in the major arm. 38 
C.F.R. § 4.71a, Code 5201.

A 30 percent evaluation is warranted where there is ankylosis 
of the scapulohumeral articulation in a favorable position in 
abduction to 60 degrees and the ability to reach the mouth 
and head is retained for the major arm.  A rating of 40 
percent is warranted where the evidence shows ankylosis of 
the scapulohumeral articulation in an intermediate position 
between favorable and unfavorable in the major arm.  38 
C.F.R. § 4.71a, Code 5200.


Under 38 C.F.R. § 3.951(b), a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes will not be 
reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  As there is no evidence 
of fraud, the veteran's 30 percent disability rating is 
protected from reduction.

The veteran's laparotomy scar of the left upper quadrant of 
the abdomen has been assigned a noncompensable evaluation, 
under Code 7805, by the RO.  Under this Code, scars are to be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118.

Under Code 7804, a 10 percent evaluation is assigned when 
there are superficial scars that are painful on examination.  
Id.  

Under Code 7801, scars involving areas other than the head, 
face, or neck, that are deep or cause limited motion are 10 
percent disabling if the scar exceeds six square inches (39 
square centimeters).  Id.  

Under Code 7802, scars other than of the head, face, or neck, 
that are superficial and that do not cause limited motion are 
10 percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  Id.  

Finally, under Code 7803, superficial, unstable scars are to 
be rated 10 percent disabling.

In every instance where the Rating Schedule does not provide 
a zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis

Shell Fragment Wound Residuals, Left Chest Region, with 
Fracture of 8th Rib, 
Multiple Retained Foreign Bodies, Pain, 
and Limitation of Motion of the Left Shoulder

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  The evidence of record reflects that the 
veteran is left-handed, and his disability is evaluated as 
involving the major (dominant) side.

In order to warrant an increase in disability rating, the 
evidence must show ankylosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable 
(Code 5200), severe injury to Muscle Group II (Code 5302), 
limitation of motion of the arm to 25 degrees from the side 
(Code 5201), or entitlement to a separate compensable 
evaluation for an additional muscle group.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994). .

The veteran's ability to move his left shoulder shows that he 
does not have ankylosis so as to warrant an evaluation in 
excess of 30 percent for loss of range of motion of the left 
upper extremity.  Furthermore, the evidence establishes that 
the veteran's left shoulder motion is not limited to 25 
degrees from the side.  On the contrary, during examination 
in August 2006, he had flexion and abduction both to 180 
degrees.  Furthermore, VA examination in August 2006 revealed 
that the veteran's injuries to Muscle Group II did not affect 
muscle or joint function.  Accordingly, the Board concludes 
that the criteria for an increased rating based on ankylosis 
or limitation of motion of the left shoulder is not 
warranted.


The Board has examined the nature of the veteran's injury.  
While the veteran has retained metallic fragments overlying 
his lower thoracic spine at T10, there is no evidence of a 
through and through injury of any muscle group in the arm or 
shoulder.  Furthermore, there is no evidence of prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  The veteran does not have a history of 
hospitalization for a prolonged period of treatment of his 
shell fragment wounds of the posterior left chest with a 
record of cardinal symptoms consisting of loss of power, 
weakness, lower threshold of fatigue, fatigue pain, of 
impairment of coordination with uncertainty of movement.

There is no evidence of ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Also not shown is loss of deep fascia or muscle substance 
shown on palpation, or soft flabby muscles in the wound area 
as contemplated by severe disability.  In fact, VA examiners 
have found no evidence of muscle atrophy or loss of muscle 
function.  Accordingly, disability associated with Muscle 
Group II does not satisfy the criteria for a "severe" 
disability, as discussed above.  See 38 C.F.R. §§ 4.56(d)(4), 
4.73, Code 5302 (Muscle Group II).

In reaching this conclusion, the Board notes that VA 
regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca, supra.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  38 C.F.R. § 4.40.  
While the veteran reports that his left shoulder gives way 
and that it is unstable (see VA orthopedic examination report 
dated in August 2006), he did not complain of weakness, and 
the evidence does not show that his diminished strength is 
more than slight, if that.  Also, despite complaints of pain, 
in August 2006, the veteran's shell fragment wound was noted 
to cause no limitation in his activity.  Furthermore, he had 
5 out of 5 strength at that time.  The clinical evidence does 
not show evidence of any left upper extremity muscle atrophy 
of the shoulder.  Furthermore, there is no evidence of any 
adhesion, tendon, bone, joint, or nerve damage associated 
with the veteran's shell fragment wound of the left upper 
extremity.


As shown above, the veteran has, at best, no more than 
moderately severe disability affecting Muscle Group II.  
Thus, the criteria for a rating in excess of 30 percent for 
injury to Muscle Group II are not met.  

No evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization due solely to the veteran's service-
connected disability, so as to render impractical the 
application of the regular schedular standards and 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.

Laparotomy Scar of the Left Upper Quadrant of the Abdomen

The Board finds that the veteran's noncompensable evaluation 
to properly reflect the current disability picture due to the 
left abdominal laparotomy scar.  The August 2006 VA scar 
examination showed no scar tenderness, and no adherence to 
underlying tissue.  The examiner found that the scar resulted 
in no limitation or motion or loss of function.

There is no showing that the veteran's anterior abdominal 
scar covers an area exceeding six square inches.  The scar 
has not been characterized on examination as being either 
superficial and unstable, or superficial and painful; and it 
does not cause limitation of motion.  The veteran, in fact, 
in the course of a September 2004 VA muscles examination 
informed the examiner that he essentially had "no problems" 
with his laparotomy scar.  That being the case, it is 
determined that a preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for the 
veteran's laparotomy scar of the left upper quadrant of the 
abdomen.

As such, denial of the appeal is required.

As a preponderance of the evidence is against the award of 
increased ratings, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
shell fragment wound residuals, left chest region, with 
fracture of 8th rib, multiple retained foreign bodies, pain, 
and limitation of motion of the left shoulder is denied.

Entitlement to a compensable rating for a laparotomy scar of 
the left upper quadrant of the abdomen is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


